DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-5 are allowed.
With respect to claim 1, claim 1 is allowed since Kwon in view of Kallai and Smyth does not teach “a global equalization database, which defines an association between a plurality of different models of sound transducers, which are external headphones, or external headsets, and corresponding sets of equalization parameters and which is accessible by multiple apparatuses for processing an audio signal of multiple users, such that it is possible to share an equalization parameter setting identified by a user with other users . . . and wherein the equalization parameter determinator is configured to upload the set of equalization parameters and a model identifier of the sound transducer, which is an external headphone or an external headset connected to the apparatus, to the global equalization database, which is accessible by multiple apparatuses for processing an audio signal of multiple users, such that it is possible to share an equalization parameter setting identified by a user with other users” (emphasis added). In other words, Kwon in view of Kallai and Smyth – while teaching a global equalization database defining an association between a plurality of different models of external loudspeakers wherein the equalization setting parameter determinator is configured to upload the set of equalization parameters and model identifier of the external loudspeakers – Kwon in view of Kallai and Smyth does not teach a global equalization database that defines an association between a which are external headphones, or external headsets, and corresponding sets of equalization parameters and which is accessible by multiple apparatuses for processing an audio signal of multiple users, such that it is possible to share an equalization parameter setting identified by a user with other users . . . and wherein the equalization parameter determinator is configured to upload the set of equalization parameters and a model identifier of the sound transducer, which is an external headphone or an external headset connected to the apparatus, to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY H TRUONG whose telephone number is (571)272-3836.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsang Fan can be reached on (571)272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/KENNY H TRUONG/Examiner, Art Unit 2653